SEILER, Judge,
dissenting.
The majority concludes that this case is moot because the petitioners have been released and no collateral consequences of commitment have been demonstrated. I respectfully disagree for two reasons. First, if such a hearing were required, the proper course would be to remand for a hearing rather than to dismiss. Second, a number of collateral consequences of commitment do exist which can be recognized by this court without resort to an evidentia-ry hearing.
*392At the time these petitions were filed and our writ issued, both petitioners were in the custody of the Department of Mental Health. They requested release from custody, the expungement of the records of their commitment and an award of attorney’s fees. As such, an evidentiary hearing on the collateral consequences of confinement was neither necessary nor appropriate. The return was filed July 20, 1978, admitting custody and asserting the constitutionality of the commitment statutes. On July 27, 1978, the cases were consolidated and set for hearing and argument on September 26, 1978. It was not until August 11 and 18 that the petitioners were released.1 We should not treat petitioners’ failure to ask for an evidentiary hearing at that late juncture (which would have caused the September 26 setting to be stricken and would have delayed the hearing in this court for an indefinite time) as though petitioners were thereby conceding there is no support for their contention of stigmatization or are somehow estopped to assert to the contrary. If, in order to grant relief, the court finds that evidence of the collateral consequences of commitment must be adduced, it should give petitioners a new opportunity to request an evidentiary hearing, and remand the case to a master. If such consequences can be shown, this court should then decide the case.
I do not believe, however, that a hearing is necessary in order for this court to recognize that there are many collateral consequences to an involuntary commitment. I believe this court may take judicial notice of the social stigma which attaches. Cf. Martin v. Star Cooler Corp., 484 S.W.2d 32, 35 (Mo.App.1972); Feinberg v. Pfeiffer Co., 322 S.W.2d 163, 169 (Mo.App.1959). In Lessard v. Schmidt, 349 F.Supp. 1078, 1088-89 (E.D.Wis.1972)2 the district court discussed the statutory and social consequences of hospitalization without any reference to proof thereof having been made. So too, in In re Curry, 152 U.S.App.D.C. 220, 470 F.2d 368, 371 n. 5 (1972) and Justin v. Jacobs, 145 U.S.App.D.C. 355, 449 F.2d 1017, 1018-20 (1971) the District of Columbia circuit recognized that the constitutionality of commitment procedures was not moot despite the patient’s release from custody where collateral consequences might follow. It gave no indication that an evidentiary hearing was held on these consequences.
As stated by the Ohio Supreme Court, “there are the obvious difficulties which the individual will face in attempting to readjust to life outside the institution. The social stigma accompanying commitment in a mental institution will present obstacles to former patients in seeking employment and entering into commercial transactions.” In re Fisher, 39 Ohio St.2d 71, 313 N.E.2d 851, 857 (1974). The Ohio court relied on Fisher and on Sibron v. New York, 392 U.S. 40, 88 S.Ct. 1889, 20 L.Ed.2d 917 (1968) in McDuffee v. Berzzarins, 43 Ohio St.2d 23, 330 N.E.2d 667, 669 (1975) to state:
“Our determination to reach the merits in this case results in part from our concern with the continuing collateral consequences subsequent to release from commitment for mental illness, [citations omitted]. Also, a decision on the merits in this case will not be a futile exercise since it may affect serious continuing disabilities which are the result of a finding of mental illness, and commitment.”
An example of one of these consequences, the effect on the former patient’s ability to engage in future activities, can be found in the very forms which this court requires law students to fill out in order to register as a law student. Question No. 25 requires the applicant report whether he or she has been “committed, confined or treated in any institution for mental illness.”
*393Additionally, if the petitioners wish to live in the District of Columbia or other jurisdictions which have statutory restrictions on a mental patient’s right to exercise certain rights, the fact of prior commitment will affect the former patient adversely. See In re Ballay, 482 F.2d at 651-58.
It is apparent that in addition to the social stigma noted above, a number of other consequences of commitment remain. The majority rejected petitioners’ argument, supported by In re Ballay, 482 F.2d at 651-652, that prior commitments will influence later commitments, by stating that no Missouri cases so holding had been cited. However, we need look no further than our own statutes for proof. A provision of the present commitment statute, § 202.807(3), RSMo 1969, states in relevant part, that in the case of an application to the court for the involuntary commitment of a person:
“. . If an order of hospitalization is made, the medical witness shall make out a detailed history of the case, as far as practicable, stating the diagnosis or nature of the mental condition, its duration, former treatment of the patient, and all other particulars relating to the patient and his mental condition on forms acceptable to the division of mental health. This history shall be attached to the order of hospitalization to be delivered to the facility. The court in its discretion may order further examination as to the mental condition of the proposed patient and may continue the hearing until the report of such further examination is made to the court.” (emphasis added).
A provision of the new commitment procedures, as set out in § 202.195 of H.C.S. S.B. 651 (1978), provides:
“1. The fact of admission and all information and records compiled, obtained, prepared or maintained by the mental health coordinator, mental health or retardation facility, or otherwise in the course of providing services to either voluntary or involuntary patients at public or private mental health or retardation facilities shall be confidential. Information and records may be disclosed only:
“(1) As authorized by the patient, his guardian, or if the person is a minor by his parent or other person legally entitled to his custody;
“(2) To persons or agencies responsible for providing health care services to such patients;



“(5) To the courts as necessary to the administration of this act;
“(6) To law enforcement officers or public health officers only to the extent necessary to carry out the responsibilities of their office; . . .



“(8) Pursuant to an order of a court or administrative agency of competent jurisdiction;



“3. Nothing contained in this act shall limit the rights of discovery in judicial or administrative procedures as otherwise provided for by statute or rule.” (emphasis added).
Clearly, then, under either the old or the new law, prior commitment can be a relevant factor in either the decision to commit or the determination of treatment. It will always hang over the former patient, despite his release from custody, unless the record of commitment is expunged.
In light of the numerous consequences of commitment discussed above, no evidentia-ry hearing is required in order to conclude that the probability that collateral consequences of the petitioners’ commitment will result is great. The questions raised are important ones of due process and equal protection which may arise again yet evade review because the petitioners have been released. As such the petitions should not be dismissed as moot. Boone v. Danforth, 463 S.W.2d 825, 827 (Mo.banc 1971). I dissent.

. The mere fact of petitioners’ release from custody does not deprive us of jurisdiction in light of the fact that petitioners were in custody when the petitions were filed. Justin v. Jacobs, 145 U.S.App.D.C. 355, 449 F.2d 1017, 1020-21 (1971); Cf. Carafas v. LaVallee, 391 U.S. 234, 238-40, 88 S.Ct. 1556, 20 L.Ed.2d 554 (1968).


. Vacated, 414 U.S. 473, 94 S.Ct. 713, 38 L.Ed.2d 661 (1974), clarified, 379 F.Supp. 1376 (E.D.Wis.1974), vacated, 421 U.S. 957, 95 S.Ct. 1943, 44 L.Ed.2d 445 (1975), reinstated, 413 F.Supp. 1318 (E.D.Wis.1976).